

114 S2661 IS: Military Spouses Achieving College Education for Survivors Act of 2016
U.S. Senate
2016-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2661IN THE SENATE OF THE UNITED STATESMarch 10, 2016Mr. Brown (for himself, Mr. Tillis, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo clarify the period of eligibility during which certain spouses are entitled to assistance under
			 the Marine Gunnery Sergeant John David Fry Scholarship, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Military Spouses Achieving College Education for Survivors Act of 2016 or the ACES Act of 2016. 2.Clarification of Eligibility for Marine Gunnery Sergeant John David Fry Scholarship (a)In GeneralSection 701(d) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 128 Stat. 1796; 38 U.S.C. 3311 note) is amended to read as follows:
				
					(d)Applicability
 (1)In generalThe amendments made by this section shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after January 1, 2015.
 (2)Deaths that occurred between September 11, 2001, and December 31, 2005For purposes of section 3311(f)(2) of title 38, United States Code, any member of the Armed Forces who died during the period beginning on September 11, 2001, and ending on December 31, 2005, is deemed to have died on January 1, 2006..
 (b)Election on receipt of certain benefitsSection 3311(f) of title 38, United States Code, is amended— (1)in paragraph (3), by striking A surviving spouse and inserting Except as provided in paragraph (4), a surviving spouse;
 (2)by redesignating paragraph (4) as paragraph (5); and (3)by inserting after paragraph (3) the following new paragraph (4):
					
						(4)Exception for certain elections
 (A)In generalAn election made under paragraph (3) by a spouse described in subparagraph (B) may not be treated as irrevocable if such election occurred before the date of the enactment of this paragraph.
 (B)Eligible surviving spouseA spouse described in this subparagraph is an individual— (i)who is entitled to assistance under subsection (a) pursuant to paragraph (9) of subsection (b); and
 (ii)who was the spouse of a member of the Armed Forces who died during the period beginning on September 11, 2001, and ending on December 31, 2005..